IN THE COURT OF APPEALS OF IOWA

                                    No. 22-1343
                              Filed December 7, 2022


IN THE INTEREST OF K.B.,
Minor Child,

T.B., Father,
       Appellant.
________________________________________________________________

         Appeal from the Iowa District Court for Madison County, Kevin Parker,

District Associate Judge.



         A father appeals the termination of his parental rights. AFFIRMED.



         Jeremy M. Evans of Carr Law Firm, P.L.C., Des Moines, for appellant father.

         Thomas J. Miller, Attorney General, and Kathryn K. Lang (until withdrawal)

and Mary A. Triick, Assistant Attorneys General, for appellee State.

         Erica D. Parkey, Des Moines, attorney and guardian ad litem, for minor

child.



         Considered by Vaitheswaran, P.J., and Ahlers and Buller, JJ.
                                           2


AHLERS, Judge.

       The State petitioned for termination of a father’s parental rights pursuant to

Iowa Code section 232.116(1)(e), (h), and (l) (2021). Following a hearing, the

juvenile court terminated the father’s rights, relying on section 232.116(1)(e), (l),

and (n).    It appears the court’s reference to paragraph (n) amounted to a

scrivener’s error and the court intended to identify paragraph (h) as the third

ground for termination. On appeal, the father challenges the statutory grounds

listed in the termination order, argues termination is not in the child’s best interests,

suggests a permissive exception to termination should apply to preclude

termination, and requests additional time to work toward reunification.1

       We conduct de novo review of decisions terminating parental rights.

In re Z.K., 973 N.W.2d 27, 32 (Iowa 2022).          Our review follows a three-step

process of determining (1) if statutory grounds for termination have been

established, (2) if termination is in the children’s best interests, and (3) whether

any permissive exceptions should be applied to preclude termination. In re A.B.,

957 N.W.2d 280, 294 (Iowa 2021). Then we address any additional claims raised

by a parent. In re S.D., No. 22-1141, 2022 WL 3906757, at *1 (Iowa Ct. App.

Aug. 31, 2022).




1 Throughout his petition on appeal, the father repeatedly alternates between
referring to himself as the mother and the father. We assume these are simply
proofreading or typographical errors and treat all arguments as being made on the
father’s behalf. To the extent these references were intended to raise arguments
on the mother’s behalf, we reject them, as the father has no standing to raise
issues on the mother’s behalf. See In re J.P., No. 19-1633, 2020 WL 110425, at *2
n.4 (Iowa Ct. App. Jan. 9, 2020).
                                            3


         When a parent’s rights are terminated under multiple statutory grounds we

may affirm on any ground established by the record. See In re A.B., 815 N.W.2d

764, 774 (Iowa 2012). We choose to proceed under paragraph (l), which permits

termination of parental rights upon proof of these elements:

                (1) The child has been adjudicated a child in need of
         assistance pursuant to section 232.96 and custody has been
         transferred from the child’s parents for placement pursuant to
         section 232.102.
                (2) The parent has a severe substance-related disorder and
         presents a danger to self or others as evidenced by prior acts.
                (3) There is clear and convincing evidence that the parent’s
         prognosis indicates that the child will not be able to be returned to
         the custody of the parent within a reasonable period of time
         considering the child’s age and need for a permanent home.

Iowa Code § 232.116(1)(l).

         The father concedes the first element but contests elements two and three.

Like many parents we see in termination cases, the father struggles with

methamphetamine addiction. He has been diagnosed using the DSM-V with

F15.20 amphetamine-type substance use disorder, severe, which amounts to “a

severe substance-related disorder.” See In re L.H., 949 N.W.2d 268, 271 (Iowa

Ct. App. 2020).      Yet he claims that there is not sufficient evidence that his

substance-related disorder “presents a danger to [him]self or others as evidenced

by prior acts.” See Iowa Code § 232.116(1)(l)(2). We disagree. This family came

to the attention of the Iowa Department of Health and Human Services after the

father physically assaulted the mother in front of the child and while both parents

were high on methamphetamine.2 Based on this evidence, we conclude the

second element is satisfied.


2   The father also has a history of substance-related criminal activity.
                                           4


       As to the third element, we conclude the child will not be able to be returned

to the father within a reasonable period of time. See id. § 232.116(1)(l)(3). The

father has not been able to establish any meaningful period of sobriety. We

acknowledge that he successfully completed substance-abuse treatment.

However, he tested positive for methamphetamine upon his discharge and

tampered with a sweat patch to prevent drug testing. Given his long struggle with

methamphetamine addiction and his relapse soon after completion of treatment,

we anticipate the father will continue to struggle to control his methamphetamine

addiction for the foreseeable future, preventing reunification. Accordingly, the third

element of this ground for termination is satisfied. As the State established all

elements for termination under section 232.116(1)(l), the father’s challenge to the

statutory grounds for termination fails.

       Next, the father conflates our best-interests analysis3 with whether we

should apply an exception to termination, so we address these issues in tandem.

The father insinuates that termination is not in the child’s best interests because “a

very strong bond exists between the child and [f]ather such that it would be

detrimental to the child to terminate the parent-child relationship[],” implicating

section 232.116(3)(c).4     However, the burden of establishing a permissive

exception to termination rests with the parent. In re A.S., 906 N.W.2d 467, 475–


3 When making a best-interest determination, we “give primary consideration to
the child’s safety, to the best placement for furthering the long-term nurturing and
growth of the child, and to the physical, mental, and emotional condition and needs
of the child.” In re P.L., 778 N.W.2d 33, 40 (Iowa 2010) (quoting Iowa Code
§ 232.116(2)).
4 Section 232.116(3)(c) allows the court to forgo termination when “[t]here is clear

and convincing evidence that the termination would be detrimental to the child at
the time due to the closeness of the parent-child relationship.”
                                         5


76 (Iowa 2018). The father failed to raise his purported bond with the child as

possible grounds to forgo termination, so his claim is not preserved for our

consideration. See In re E.W., No. 22-0647, 2022 WL 2347196, at *3 (Iowa Ct.

App. June 29, 2022).      Nonetheless, we note the record does not reveal a

particularly strong bond between father and child. For example, upon arrival to

visits with the father, the child would get out of her car seat and move to the

opposite side of the car in an apparent effort to avoid going into the visit. Given

the limited parent-child bond and the father’s ongoing struggles with

methamphetamine, we conclude termination is in the child’s best interests.

       Finally, we address the father’s request for additional time to work toward

reunification. If the juvenile court decides not to terminate parental rights, it has

the option of ordering any alternative statutory permanency option, which includes

giving the parent an additional six months to work toward reunification. Iowa Code

§ 232.117(5) (permitting the court to enter a permanency order pursuant to

section 232.104 if it does not terminate parental rights); see also id.

§ 232.104(2)(b) (providing a permanency option of giving the parents an additional

six months). However, before the court may grant the parent additional time to

work toward reunification, it must be able to “enumerate the specific factors,

conditions, or expected behavioral changes which comprise the basis for the

determination that the need for removal of the child from the child’s home will no

longer exist at the end of the additional six-month period.” Id. § 232.104(2)(b).

The record does not support a finding that any “specific factors, conditions, or

expected behavioral changes” could be expected in this case. See id. We also

note that the father already received a six-month extension as he coat-tailed an
                                         6


extension previously granted based on the mother’s progress.5 Based on our

review, we conclude the juvenile court was correct to not grant the father additional

time to work toward reunification and instead terminate his parental rights.

       AFFIRMED.




5The mother sustained her progress to the extent the child was returned to her
custody, and the State did not seek termination of her rights.